Citation Nr: 1310625	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-49 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip trochanteric bursitis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The Veteran served on active duty from September 2009 to November 2009.

This appeal to the Board of Veterans' Appeals (Board) arises from a July 2010 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran received a QTC medical examination relating to the severity of her right hip trochanteric bursitis in July 2010.  Subsequently, in a statement received in September 2012, she alleged that the hip disability had worsened in severity, indicating that she could no longer walk nor bathe without assistance.  Given this allegation of worsening and given that she was last provided a medical examination in relation to this claim almost three years ago, the Board finds that a new VA examination is necessary prior to final adjudication of this claim.  

Along with the September 2012 statement, the Veteran submitted medical records of treatment for hip disability that appear to be from her private primary care provider, Dr. Putnam, for the time frame from September 2011 to July 2012.  These records suggest that the Veteran may have received ongoing treatment for right hip disability since the filing of her initial May 2010 claim.  Consequently, prior to arranging for the VA examination, the RO/AMC should ask the Veteran to identify all treatment or evaluation she has received for right hip disability since May 2010 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  



In the September 2012 statement, the Veteran also alleged that she was unable to work due to her service-connected hip and back disabilities.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has maintained that she is now unemployed due, at least in part, to her right hip disability, the issue of entitlement to a TDIU must be considered as part and parcel of her claim for increase.  Notably, entitlement to a TDIU was denied by the RO in an earlier January 2011 rating decision and the Veteran did not appeal this decision.  However, as she did appeal her claim for increase and as this appeal is still pending and subject to this remand, a new claim for a TDIU pertaining to the time frame from January 2011 forward has been raised, should the Veteran wish to pursue this claim.  Rice, 22 Vet. App. 447, 453-54 (2009).   Assuming she does wish to pursue this new claim, it would be prejudicial to reach a final determination on it because she has not received the required initial notice and adjudication from the agency of original jurisdiction (AOJ).  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.156(b).  Thus, remand is necessary.  

On remand, the AOJ is requested to afford the Veteran with current notice under the VCAA as related to this new TDIU claim and should clarify whether she wishes to pursue this claim.  If so, the AOJ may decide to obtain further information concerning the Veteran's employment history or to obtain additional medical evidence or a medical opinion, as is deemed necessary to develop the claim.  After all appropriate development has been completed, the TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable. 

The Board notes that the Veteran's service connected disabilities include the right hip disability, rated 10% disabling and a low back disability, rated 10% disabling.  Her combined disability rating is 20 percent.  These current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  Notably, the Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, on remand, if the Veteran wishes to pursue the claim but continues to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should consider whether referral for extraschedular consideration is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs her of what evidence she must show to support a claim for a TDIU.

The RO/AMC should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that she does, further action as described herein should be taken.  In the event that she does not, this should be annotated for the file and no further action is required.

2.  The RO/AMC shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to her claim for increase for right hip disability and to her claim for a TDIU, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  In particular, the RO/AMC should attempt to obtain any outstanding records of treatment for right hip disability from Dr. Putnam from May 2010 to the present.      

If any identified records cannot be obtained after reasonable efforts have been made, the RO/AMC should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file. The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be scheduled for a VA examination before an appropriate medical professional to determine the current level of severity of her right hip disability.  The Veteran's claims file and a copy of this remand must be made available for the examiner to review prior to the examination.  The examiner should describe in detail all symptomatology associated with the Veteran's right hip, including limitation of motion.  Any indicated tests should be performed. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  Occupational impairment should also be discussed.

4.  The RO/AMC should review the examination report to ensure that it is in compliance with the instructions above.  If not, the RO/AMC should ensure that appropriate remedial action is taken.  
5.  The RO/AMC shall then readjudicate the claim for increase for right hip disability and consider the issue of whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of her service-connected conditions.  In regard to the TDIU claim, prior to readjudication, the RO/AMC may decide to pursue further development of the Veteran's employment history, obtain additional medical evidence or medical opinion(s), or refer the case for extraschedular consideration, as is deemed necessary.   

If either claim is not granted to the Veteran's satisfaction, she and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


